—Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered August 4, 1994, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
Defendant’s guilt was established by legally sufficient evidence. Since we decline to disturb the credibility determinations of either the hearing court or the jury, we conclude that defendant’s suppression motion was properly denied, and that the verdict was not against the weight of the evidence (see, People v Prochilo, 41 NY2d 759, 761; People v Gaimari, 176 NY 84, 94). Concur—Milonas, J. P., Rosenberger, Nardelli, Rubin and Tom, JJ.